Case 20-03195-sgj Doc 15 Filed 03/04/21 Entered 03/04/21 12:08:21 Page1of1

 

Attorney or Party without Attomey:
Penny P. Reid, Esq.

SIDLEY AUSTIN LLP

2021 McKinney Ave Suite 2000
Dallas, TX 75201

Telephone No: 214-981-3300

For Court Use Only

 

Attorney For: the Official Committee of Unsecured |P@ No. or File No.:

 

 

 

 

 

 

 

 

Creditors Highland Capital Management
insert name of Court, and Judicial District and Branch Court:
USBC Northern District of Texas
Plaintiff Official Committee of Unsecured Creditors
Defendant: CLO Holdco, Ltd., et al.
PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:

 

 

20-03195-sgj

 

PROOF OF
SERVICE

 

FIRSTLEGAL

At the time of service | was at least 18 years of age and not a party to this action.

2. |served copies of the REISSUED SUMMONS IN AN ADVERSARY PROCEEDING; MOTION OF THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS TO FILE UNDER SEAL ITS ADVERSARY COMPLAINT AND OTHER MATERIALS SUBJECT TO
PROTECTIVE ORDER; ADVERSARY PROCEEDING COVER SHEET; MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS TO FILE UNDER SEAL ITS ADVERSARY COMPLAINT AND OTHER MATERIALS SUBJECT TO PROTECTIVE ORDER;
ORDER GRANTING MOTION TO FILE UNDER SEAL ADVERSARY COMPLAINT AND MOTION FOR PRELIMINARY INJUNCTION;
CERTIFICATE OF NOTICE; ADVERSARY COMPLAINT; MOTION FOR PRELIMINARY INJUNCTION; APPENDIX IN SUPPORT OF
MOTION FOR PRELIMINARY INJUNCTION; CLERK CORRESPONDENCE 12/30/20; SUMMONS IN AN ADVERSARY PROCEEDING;
NOTICE TO LITIGANTS; ORDER REGARDING ADVERSARY PROCEEDINGS TRIAL SETTING AND ALTERNATIVE SCHEDULING
ORDER; AMENDED ADVERSARY PROCEEDING COVER SHEET; CLERK CORRESPONDENCE 2/17/21

3. a. Party served: Highland Dallas Foundation, Inc.

b. Person served: Amy McLaren, Intake Specialist, CT Corporation, Registered Agent, served under F.R.C.P. Rule 4.

4, Address where the party was served: 1209 Orange St, Wilmington, DE 19801

5. Iserved the party:

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Thu, Feb 25 2021 (2) at: 10:47 AM

6. Person Who Served Papers:

a. John Garber
b. FIRST LEGAL
3600 Lime Street, Suite 626
RIVERSIDE, CA 92501
c. (888) 599-5039
7. (declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 

(Date)

foie

5392415
(339990)
